Title: To Thomas Jefferson from Albert Gallatin, 16 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 16th April 1807
                        
                        I enclose Govr. Harrison’s letter & his contract with Mr Taylor for the lease of the Salines; which as you
                            will perceive requires your approbation. The contract is certainly an advantageous one for the intended object—the
                            reduction of the price of salt. I believe that it will be found cheaper to carry the water by pipes lower down the creek
                            than to attempt to improve its navigation. But a road would be useful. We have gained about two thousand dollars after
                            paying the agent on the re-sale of salt during the former lease; but how far we are authorised to apply that money to
                            improvements is a question to be examined. Would it not be advisable to order immediately all the intruders on the land
                            the timber of which will be wanted to be removed?
                        Mr Madison proposes that we should offer to Great Britain to give up all the British sailors who shall not
                            have been in our employment two years previous to the exchange of ratifications of the treaty. Our tonnage employed in
                            foreign trade has encreased since 1803 at the rate of about 70,000 tons a year, equal to an encrease of 8,400 sailors for
                            two years; and I would estimate that the British sailors have supplied from one half to two thirds of that encrease, for
                            the natural encrease of our native sailors has been in a great degree absorbed by the increase of whale fisheries and
                            impressments. Supposing however that proposition to deprive us of five thousand British sailors, I would agree to it on
                            condition that the British will relinquish impressments & agree to those reasonable modifications founded on reciprocity
                            in the 3d, 5th & colonial articles which our examination of the subject and the opinions of the Gentlemen we have
                            consulted have suggested.
                        Will you have the goodness to inform me when you expect to return. My health requires a short excursion & I
                            wish it to time it so as to be here at that time. 
                  With respect and attachment Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    